Citation Nr: 9902066	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veterans claims for service 
connection for hemorrhoids and bilateral hearing loss.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  He maintains, in substance, that 
he underwent hemorrhoid surgery in Korea in 1954 at a 
Norwegian mobile army surgical hospital (MASH), and that he 
currently suffers from this disorder.  In addition, the 
veteran asserts that he was exposed to acoustic trauma from 
the firing of a 240-millimeter (mm) howitzer battery during 
his service.  He contends that this exposure resulted in his 
currently diagnosed bilateral hearing loss.  Therefore, 
favorable determinations have been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claims for 
service connection for hemorrhoids and bilateral hearing loss 
are not well grounded.  



FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of hemorrhoids.  

2.  There is no competent medical evidence of a nexus or link 
between the veterans bilateral hearing loss and his active 
service.  


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veterans claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In addition, where a veteran 
served for 90 days or more, and an organic disease of the 
central nervous system, including sensorineural hearing loss, 
develops to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107].  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that the veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, (i.e., if a 
chronic disorder is not noted in service), a claim may be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  

The Board observes that the veterans service medical records 
(SMRs) appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting his 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The RO contacted the NPRC, and was able to obtain a report 
summarizing the results of a search of the veterans units 
morning reports and other unit records.  The RO was able to 
obtain a certificate of the veterans service, and the 
veteran submitted two signed affidavits from fellow soldiers 
supporting his contentions.  The affidavits, dated in March 
and July 1997, indicate that the veteran was hospitalized in 
Korea at the Norwegian MASH 44 hospital for hemorrhoids, 
and that he was exposed to noise from the firing of a battery 
of 240 mm howitzers that was attached to his unit.  It has 
been established that the RO has been unable to obtain 
additional copies of the veterans SMRs.  The Board would 
observe that where records are unavailable, the VA has no 
duty to seek to obtain that which does not exist.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  

Two morning reports, one dated June 10, 1954, and the other 
dated June 16, 1954, indicate that the veteran had been 
admitted to a Norwegian MASH hospital, but fail to identify 
the disability for which the veteran received treatment.  No 
other service personnel or service medical records are 
apparently available.  In support of his claim, the veteran 
submitted VA medical treatment records, dating from March 
1987 through June 1995, showing that he has bilateral 
sensorineural hearing loss, and including an impression of 
status post hemorrhoidectomy, albeit without any actual 
current findings relating to such.  In addition, while the 
report of the VA audiological examination dated in December 
1993 appears to reflect that the veteran was diagnosed as 
having bilateral sensorineural hearing loss within the 
meaning of 38 C.F.R. § 3.385 (1998), the examiner did not 
indicate that the diagnosed hearing loss was due to any 
incident of the veterans active service.  

In further support of his claim, the veteran submitted two 
signed, notarized affidavits from [redacted] and [redacted] 
[redacted], dated in March and July 1997, respectively, stating 
that the veteran had been seen for hemorrhoid surgery at the 
Norwegian MASH hospital.  In addition, Mr. [redacted] and Mr. 
[redacted] stated that the veteran had been exposed to noise 
resulting from the firing of a nearby 240 mm howitzer 
battery.  Both of these individuals, who indicated that they 
had served in Korea with the veteran, also offered their 
opinions that the veterans currently diagnosed bilateral 
sensorineural hearing loss was due to this exposure to 
acoustic trauma.  

The Board has evaluated the above-described evidence, and 
concludes that the veterans claims for service connection 
for hemorrhoids and for bilateral hearing loss are not well 
grounded.  As noted, the veteran and his colleagues have 
stated that he underwent treatment at a Norwegian MASH unit 
for hemorrhoids.  The morning reports of June 1954 tend to 
support this contention.  However, the veteran has failed to 
produce any evidence that he currently suffers from 
hemorrhoids.  

The Board acknowledges the veteran and his colleagues 
statements that he was treated for hemorrhoids in service.  
However, in addition to showing that an injury or disease had 
been incurred in service, there must be a showing of a 
present disability, and a showing, established by medical 
evidence, of a nexus or link between the current disability 
and the in-service injury.  The Board accepts, for purposes 
of this discussion, that the veteran was treated in service 
for hemorrhoids, but as he has not provided any medical 
evidence to show that he currently has hemorrhoids that were 
incurred in service, the Board finds that his claim for 
service connection for hemorrhoids is not well-grounded and 
must be denied on that basis.  

Further, with respect to the veterans claim for service 
connection for bilateral hearing loss, he has not produced 
evidence of a nexus or link between the currently diagnosed 
disorder and his active service.  The Board acknowledges the 
veteran and his colleagues statements that he was exposed to 
acoustic trauma due to the firing of 240 mm howitzers.  In 
addition, as apparently demonstrated by the December 1993 VA 
audiological examination, he is shown to have a present 
disability with respect to his hearing.  However, what is 
absent from the record in this case is a medical opinion that 
the veterans currently diagnosed hearing loss is due to his 
exposure to acoustic trauma in service.  The first documented 
treatment for or diagnosis of bilateral hearing loss of 
record is the December 1993 VA audiological examination.  
There is no record of any treatment for hearing loss prior to 
this date.  Based on the foregoing, the Board finds that the 
veterans claim for bilateral hearing loss is not well 
grounded, and must be denied on that basis.  

In addition, lay statements by the veteran and his colleagues 
that he has hemorrhoids and bilateral hearing loss that were 
incurred in service do not constitute competent medical 
evidence.  As laypersons, lacking in medical training and 
expertise, the veteran and his colleagues are not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the Board 
accepts, for purposes of this discussion, that the veteran 
was likely treated for hemorrhoids and was exposed to loud 
noise during his active service, the existence of a present 
disability and a nexus between active service and a 
disability, require medical opinions to establish well-
grounded claims for service connection.  See also Savage, 
supra.

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for hemorrhoids and for bilateral hearing loss.  
The Board has not been made aware of any additional relevant 
evidence which could serve to well ground the veterans 
claims.  As the duty to assist is not triggered here by well-
grounded claims, the Board finds that the VA has no 
obligation to further develop the veterans claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

The Board further recognizes that the issues on appeal are 
being disposed of in a manner that differs from that employed 
by the RO.  The RO denied the veterans claims on the merits, 
while the Board has concluded that they are not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question of whether a claim is 
well grounded, but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to file well-grounded 
claims for hemorrhoids and for bilateral hearing loss.  See 
Robinette, 8 Vet. App. at 77-78.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hemorrhoids is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
